Citation Nr: 0115353	
Decision Date: 06/04/01    Archive Date: 06/13/01	

DOCKET NO.  00-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs nonservice-connected 
disability pension benefits in the amount of $28,377.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had verified active military service from January 
1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 determination by 
the Committee on Waivers and Compromises (Committee) of 
Muskogee, Oklahoma, of the Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Although the veteran requested a Travel Board hearing at the 
RO in his October 2000 VA Form 9, a January 2001 report of 
contact indicates that the veteran advised the VA service 
officer that he meant to check block "8c" instead of block 
"8a," thus withdrawing his request for any type of hearing.  
38 C.F.R. § 20.704(c) (2000).


FINDINGS OF FACT

1.  In a July 1997 VA letter, the veteran was notified that 
he was awarded disability pension benefits, effective from 
May 1997; that letter informed the veteran that the rate of 
his pension award was directly related to his income and that 
he must notify the RO if that income changes; attached to 
that notification letter was a Disability Pension Award 
Attachment, VA Form 21-8768, which sets forth factors 
affecting the right to payment.  

2.  In May 2000, the RO notified the veteran that his pension 
benefits were being terminated effective May 1, 1997, based 
on information that he had been receiving Social Security 
Administration (SSA) benefits since May 1997.  

3.  The veteran was overpaid VA pension benefits in the 
amount of $28,377 due to his failure to promptly and 
adequately inform the VA of his receipt of SSA benefits

4.  The Committee found no evidence of fraud, 
misrepresentation or bad faith on the part of the veteran.

5.  The veteran knew or reasonably should have known that he 
should have promptly reported his SSA benefits.

6.  The veteran was primarily at fault in the creation of his 
VA pension indebtedness.  VA was partially at fault in the 
creation of this indebtedness.

7.  It is not shown that collection of the indebtedness would 
defeat the purpose of the VA benefit.  Failure to collect the 
indebtedness would result in an unfair gain to the veteran.

8.  The veteran's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of $6,000 of the indebtedness without resulting in undue 
financial hardship, and repayment of this portion of the 
indebtedness would not be inequitable.  Recovery of the 
remainder of the indebtedness would result in severe 
financial hardship to the veteran. 


CONCLUSIONS OF LAW

1.  A partial waiver of the veteran's pension indebtedness in 
the amount of $22,377 is consistent with the principles of 
equity and good conscience.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965(a) (2000).   

2.  Recovery of the pension indebtedness in the amount of 
$6,000 would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. 1.965(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed to the 
extent possible and that the evidence of record is sufficient 
to render a fair and equitable determination for the veteran.  

Recovery of overpayment of any VA benefit shall be waived if 
there is no indication of fraud, misrepresentation or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(b) (2000).  In other words, any 
indication that the veteran committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in equity 
cases: only if the veteran is free from all taint of fraud in 
connection with his claim for benefits may waiver on account 
of "equity and good conscience" be considered.  See Farless 
v. Derwinski, 2 Vet. App. 555 (1992).

The Committee did not find that the evidence in this case 
established fraud, misrepresentation or bad faith in the 
creation of the debt.  The Board is also satisfied that none 
of the circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith, such that there is a legal 
bar to the issue of recovery of waiver of the debt.  See 
38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Thus, the sole question before the Board in this 
appeal is whether collection of the indebtedness in the 
amount of $28,377 would violate the principles of equity and 
good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligator and the 
Government.  Id.  In making this determination, consideration 
will be given to six elements which include the degree of 
fault of the debtor; the balancing of fault between the 
debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965.

The first element is fault of the debtor, defined as "[w]here 
actions of the debtor contribute to creation of the debt."  
38 C.F.R. § 1.965(a)(1).  Here, the Board observes that in a 
July 1997 VA letter, the veteran was notified that he was 
awarded disability pension benefits, effective from May 1, 
1997.  That letter informed the veteran that the rate of his 
pension award was directly related to his income and that he 
must notify the RO if that income changed.  Attached to that 
notification letter was a Disability Pension Award 
Attachment, VA Form 21-8768, which sets forth factors 
affecting the right to payment.  That form also includes a 
paragraph entitled "PROMPT NOTICE," which instructs the 
veteran to notify the VA immediately "if there is any change 
in income or net worth for you or your dependents or any 
change in your marital status or the status of your 
dependents."  

Information in the veteran's claims file reflects that he 
never filed an eligibility verification report (EVR) after 
receiving notification of his pension benefits in July 1997.  
In a May 2000 RO letter, the veteran was notified that his 
pension benefits were being terminated effective May 1, 1997, 
based on information that he had been receiving SSA benefits 
since May 1997.  In August 2000, the veteran was notified 
that he owed the Department of Veterans Affairs $28,377 for 
failing to report his SSA income.  Here, the Board finds that 
the debt was created due to the veteran's failure to report 
his SSA benefits.  

However, the second element concerns "balancing of faults."  
38 C.F.R. § 1.965(a)(2) (2000).  This element requires 
weighing the fault of the debtor against the fault of VA.  In 
that regard, the Board finds that VA is partially at fault in 
the creation of this overpayment by not ensuring that the 
veteran filed annual EVR's.  Had the RO monitored the annual 
filing of EVR's, the RO might have been able to mitigate the 
size of the overpayment.  However, the Board finds the 
veteran's failure to notify the RO of his receipt of SSA 
benefits, along with his failure to file annual EVR's, was 
the primary cause for the overpayment and approached bad 
faith on the part of the veteran.  Thus, the Board finds that 
the veteran's fault greatly outweighs VA's.  

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of basic 
necessities."  38 C.F.R. § 1.965(a)(3).  In August 2000, the 
veteran submitted a financial status report along with his 
request for a waiver that reflected his total monthly income 
in the amount of $943 and expenses of $756, leaving a 
positive balance of $187 per month.  The veteran did not show 
any past due bills and had a bank account balance of $50.  

Although the Board does not have the benefit of a more recent 
financial status report from the veteran, the Board observes 
that the veteran, in an October 2000 VA Form 9, requested 
that his monthly $100 repayment of his overpayment be reduced 
to $50.  At a May 1997 VA examination for pension purposes, 
the veteran was noted to be 48 years old, to have had a high 
school education and to have last worked in May 1996.  He was 
also found to have osteoarthritis of the lumbar and cervical 
spine with degenerative disc disease in both locations, right 
shoulder impingement syndrome with bursitis, right carpal 
tunnel syndrome, traumatic arthritis of the right ankle with 
sprain, symptoms of dyspepsia, and he was on medication for 
hypertension.  In his August 2000 financial status report, 
the veteran indicated that he had had a stroke six months 
earlier and had memory problems.  A September 2000 date of 
contact report indicates that the veteran was seen at the 
Tulsa Outpatient Clinic at which time he was very confused 
and had memory problems.  

The Board is aware that the veteran's monthly expenses will 
fluctuate.  Moreover, the expenses reported by the veteran in 
the August 2000 financial status report represented the bare 
essentials.  Moreover, the Board notes that the veteran has a 
number of significant disabilities.  Accordingly, it is the 
Board's judgment that collection of the entire debt would 
result in a financial hardship on the veteran and deprive him 
of the basic necessities of life.

The fourth element concerns whether the recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, and the fifth element involves an "unjust 
enrichment," i.e, the concept that failure to make 
restitution would result in unfair gain to the debtor.  
38 C.F.R. §§ 1.965(a)(4) and (5).  In this case the Board 
finds that recovery of the debt would not defeat the purpose 
of the VA benefit as the veteran received SSA benefits.  
Moreover, unjust enrichment to the veteran would result 
because he received additional funds to which he was not 
entitled.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation or 
that he relied upon the VA to his detriment.  Nor is there 
any evidence that he did so.  

After carefully weighing all relevant factors set out above, 
the Board finds that the circumstances of this case indicate 
a need for reasonableness and moderation in the exercise of 
the government's right to collect the debt charged to the 
veteran.  Accordingly the Board finds the weight of the 
evidence is in favor of a waiver of $22,377 of the 
indebtedness on the basis of equity and good conscience.  The 
Board simply cannot ignore the fact that collection of the 
entire debt would result in a financial hardship on the 
veteran and the veteran's age and disabilities at the present 
time.  Taking into consideration all the specifically 
enumerated elements of 38 C.F.R. § 1.965, the Board finds 
that the request for a waiver is granted in part, in the 
amount of $22,377.   



ORDER

Waiver of recovery of part of the veteran's pension 
indebtedness in the amount of $22,377 is granted.  

Waiver of recovery of the remainder of the veteran's pension 
indebtedness in the amount of $6000 is denied.  




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

